DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group III, drawn towards a method of reducing tricuspid valve regurgitation and species f, encompassed by Figure 6 in the reply filed on 12/31/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 103 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 103 includes the limitation “wherein implanting the one or more stents in the vena cava comprises implanting first and second stents in the vena cava.” However, the claim only requires implanting one or more stents, therefore the second stent was not positively required. For examination purposes, the examiner interprets this claim to be implanting the first or second stents in the vena cava. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 97-98, 100 and 102-106 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Solem U.S. Publication 2006/0241745 A1.
Regarding Claim 97, Solem discloses a method of reducing tricuspid valve regurgitation of a patient (paragraphs [0120] and [0136]), the method comprising: implanting a first tissue anchor 52 in tissue adjacent a tricuspid valve 8; implanting a second tissue anchor (helical screw as seen in Figure 13a and as seen in Figures 4a-4d and 4g) in a right ventricle 15; implanting one or more stents 54 in the vena cava 2 (paragraphs [0126-0127] and [0130]); and altering the geometry of the tricuspid valve by applying tension (a) between the first tissue anchor and the one or more stents using a first longitudinal member, and (b) between the second tissue anchor and the one or more stents using a second longitudinal member that passes through the tricuspid valve (paragraphs [0126-0129]).
Regarding Claim 98, Solem discloses wherein implanting the first tissue anchor comprises implanting the first tissue anchor in tissue of a portion of an annulus of the tricuspid valve (as seen in Figures 9c and 13a, paragraph [0126-0127]).
Regarding Claim 100, Solem discloses wherein implanting the second tissue anchor (screw/ anchor 254) in the right ventricle 15 comprises implanting the second tissue anchor in a papillary muscle in the right ventricle 15 (paragraphs [0080], [0129]).
Regarding Claim 102, Solem discloses wherein implanting the second tissue anchor in the right ventricle comprises passing the second tissue anchor from a right atrium 6 through the tricuspid valve into the right ventricle (as seen in Figures 12-13a and 15e and paragraph [0127]).
Regarding Claim 103, Solem discloses wherein implanting the one or more stents 54 in the vena cava 2 comprises implanting first or second stents in the vena cava 2 (as seen in Figures 12-13a and 15e and paragraph [0136]), wherein applying the tension between the first tissue anchor 52 and the one or more stents 54 comprises applying tension between the first tissue anchor 52 and the first stent 54 using the first longitudinal member 46 (as seen in Figure 15e), and wherein applying the tension between the second tissue anchor  254 and the one or more stents 54 comprises applying tension between the second tissue anchor and the second stent using the second longitudinal member 46 (as seen in Figure 4g, 13a and 15e).
Regarding Claim 104, Solem discloses wherein implanting the one or more stents 54 in the vena cava comprises implanting only a single stent 54 in the vena cava 2 (as seen in Figures 13a and 15e and paragraph [0136]), wherein applying the tension between the first tissue anchor 52 and the one or more stents 54 comprises applying tension between the first tissue anchor and the single stent using the first longitudinal member 46 (as seen in Figures 13a and 15e and paragraph [0136]), and wherein applying the tension between the second tissue anchor (screw) 
Regarding Claim 105, Solem discloses wherein applying the tension between the second tissue anchor (helical  and the single stent using the second longitudinal member comprises coupling the second longitudinal member to the single stent after implanting the single stent in the vena cava (as seen in Figures 12-13b and 15b-15e, the stent 54 is placed into the vena cava 2 and then the anchor 52 is placed/adjusted after implantation of the stent 54 in the vena cava and paragraph [0127] and [0136]).
Regarding Claim 106, Solem discloses applying the tension between the second tissue anchor and the one or more stents 54 using the second longitudinal member 46. The tether member 46 being anchored to the right ventricle (as seen in Figures 13a, 15e) is used to mitigate tricuspid regurgitation, therefore, any tension between the longitudinal member 46, second tissue anchor (screw/prong) and the one or more stents 54 would alter the geometry of the right ventricle to improve the function of the right ventricle as evidenced by Hauser et al. U.S. Publication 2009/0054724, Hauser discloses a stent 120 connected to a second anchor 112a using a longitudinal member 114a, wherein the tether can be tensioned to independently adjusted to manipulate the geometry of the heart, see paragraph [0034].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solem U.S. Publication 2006/0241745 A1 in view of Greenberg U.S. Publication 2006/0276813 A1.
Regarding Claim 99, Solem does not expressly disclose wherein implanting the one or more stents comprises implanting the one or more stents in the inferior vena cava. Greenberg et al. teaches a method of reducing tricuspid regurgitation (paragraph [0078]) in the same field of endeavor comprising one or more stents 14a connected to a second anchor 20 using a longitudinal member (as seen in Figure 9), wherein the stent 14a is implanted in the inferior vena cava and the second anchor 20 is implanted along the tricuspid valve for the purpose of repairing the function of the diseased tricuspid valve and prevent blood leaks to ensure proper valvular function (paragraphs [0073-0076]).Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Solem’s stent to be . 
Claim 101 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solem U.S. Publication 2006/0241745 A.
Regarding Claim 101, in the embodiment used in the rejection above, Figures 13a and 15e does not expressly disclose wherein implanting the second tissue anchor in the right ventricle comprises implanting the second tissue anchor in a wall of the right ventricle. However, in alternative embodiments as seen in Figure 13e-13j, Solem teaches the second anchor (anchoring means) can be attached to the chordae tendinea, annulus, the papillary muscles or the ventricular (paragraphs [0035], [0090]) wall for the purpose of fixing the position of the device to a wall of the vessel by engaging the vessel wall and prevent migrating from the heart wall (paragraphs [0036] and [0090]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Solem’s second tissue anchor to be implanted in a wall of the right ventricle as taught in Figure 13g-13i for the purpose of fixing the position of the device to a wall of the vessel by engaging the vessel wall and prevent migrating from the heart wall. The modification is for one method of stabilizing the second anchor to the vessel wall for another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774